O’NEAL, J.
This is a proceeding by O. L. Whelchel et al., to have declared illegal and void an election in a school district in Adair county.
Judgment was for the defendants, and the plaintiffs appeal.
The appeal was lodged in this court October 15, 1948, and thereafter, on October 20th, the defendants in error filed a motion to dismiss on the ground that the appeal is frivolous and taken for delay only. On the 23rd day of November, 1948, this court directed the plaintiffs in error to respond to the motion to dismiss. No response has been filed and no excuse for failure to respond has been made to this court. Under such circumstances, as held in Gartrell v. Federal Land Bank, 180 Okla. 523, 71 P. 2d 489, it is not the duty of this court to search for some theory of merit in the proceeding on appeal, but it may, in its discretion, dismiss the appeal as taken for delay only and without merit.
Under the rule announced, the appeal is dismissed.